Williams, Ch. J.
The plaintiff in error claims, that the statute authorizing a conviction by a justice of the peace, is unconstitutional, as the part}'" accused is entitled to a trial by jury. That a justice of the peace has by statute the right to convict of this.offence, as has been done, is not denied. By the 9th section of the bill of rights, it is provided, that “in all criminal prosecutions, the accused shall have a right to be heard by himself or by counsel; to demand the nature and cause of the accusation ; to be confronted by the witnesses against him ; and ta have compulsory process to obtain witnesses in his favour ; and in all prosecutions by indictment or information, .a speed}7, public trial, by an impartial jury.” The first part of this section provides for the accused in all criminal prosecutions. The latter part of the section provides for all such prosecutions as are brought by indictment or information. The distinction is a marked one, and must have been so intended. The counsel for the plaintiff in error admits this ; but claims, that the distinction is satisfied, by supposing that this section meant to deny a jury merely-in those cases where a magistrate was authorized to convict upon view of an of-fence. In such cases, it is clear, that a jury cannot be demanded ; nor are such proceedings of the class usually called prosecutions. When those are spoken of, reference is usually had to the formal accusation of the offender; which is entirely-dispensed with, in these summary7 proceedings, as neither complaint nor warrant is a necessary attendant. 8 Conn. Rep. 379. Besides, a jury is required by this section, only when the prosecution is by indictment or information.
The real question then is, whéther this complaint of the tything-man is an indictment or information, within the 9th section of the bill of rights. And here it is hardly necessary to observe, that in an instrument of this kind, defining the rights of the citizens and prescribing the duties of the rulers, where technical terms are used, it is to be presumed they are used in the technical sense, unless there be something to denote a contrary intent. Thus, when our statute speaks of murder or burglary, we look to the common law for the technical meaning of those terms, and we adopt that meaning. If *452then, the words indictment or information have a Well known • meaning at the common law, we are to enquire not merely whether this complaint is not much like an information, but whether it is the information of the common law. An information differs from an indictment in little more than the source from whence it comes. And a complaint by a tything-man or grand-juror may, in its form, differ but little from the information of the attorney-general or the master of the crown office* But this fact will no more prove, that it is an information, than that the information of the attorney is an indictment. We must resort to authorities to see what is meant by these terms.
“An indictment,” says Blackstone, “ig a written accusation of one or more persons of a crime or misdemeanor, preferred to and presented on oath by a grand-jury and by assent of twelve at least. 4 Bla. Com. 302. “ Informations,” says the same commentator, “ are of two sorts ; first, those which are partly at the suit of the king and partly at that of a subject ; and secondly, such as are only in the name of the king.” And the last “ are of two kinds ; first, those which are truly and properly his own suits, and filed ex officio by his own officer, the attorney-general; and secondly, those in which, though the king is the nominal prosecutor, yet it is at the relation of some private person or common informer; and they are filed by the king’s coroner and attorney, in the court of King's Bench, irsually called the master of the crown-office, who is, for this purpose, the standing officer of the public.” 4 Bla. Com. 308. An accusation, therefore, brought before a single magistrate, is not, within the definition of this writer, an information.
We must next enquire, whether by our common law, this process is recognized as an information. It has been attempted, by the counsel of the plaintiff in error, to show, that in its form and nature it partakes of the features of an information. And it is certainly true, that every accusation of one person by another to a magistrate, is information to that magistrate. But it is not, therefore, the information spoken of in the constitution, because it does not come from the source which gives it that character.
We have in each county an officer called the state’s attorney, whose duty it is, to give information to the courts of offen* ces committed within the county; and accusations thus made *453have always been denominated informations. We have other public officers, called grand-jurors and tything-men, elected in. each town, whose duty it is to present offences committed within their town, to single ministers of justice. These accusations were, in our early statute, called presentments, and in common parlance, complaints. By an ancient statute, grand-jurors were required once a month to present all breaches of the law, of which they had Cognizance, to the next assistant or justice of the peace, and upon neglect to make such presentment, to pay a fine. Stat. 45. (ed. 1702.) They were also ordered to present householders and others, spending their time idly and unprofitably. P. 53. And in the statute of limitations of those days, it is provided, that no person shall be indicted, presented, informed against or complained of, for certain offences, unless such indictment, presentment, information or complaint be made within one year. P. 57. And these prosecutions before single magistrates had been long known and distinguished by the appellation of complaints. And now, the modem statute has combined the terms of the ancient statutes with the more common phraseology, and directed grand-jurors to make “ due presentment or complaint,” &c.; which “ presentment or complaint” shall be made to some justice of the peace, in the town where the offence was committed, or to the court having cognizance of the offence. Stat. 259. tit. 45. s. 2. So in the present statute of limitations, the word complaint is used as in the ancient statute. Stat. 311, 12. tit. 59. s. II. The term complaint, then, is used in our statutes with reference to accusations not made by the grand-jury, so called, or the state’s attorney.
If further proof was wanting, we might resort to our own commentators and philologists. In England, there are four modes of prosecution at the suit of the king, says Blackstone ; by presentment, indictment, information and appeal. In Connecticut, says Judge Swift, there are also four modes ; first, by complaint or presentment by a grand-juror, which is authorized by statute and is unknown to the common law; secondly, by information by the state’s attorney; thirdly, by information qui tarn ; fourthly, by indictments. 2 Sw. Syst. 374. And in Webster’s Dictionary, the term complaint is said to be “ an accusation or charge against an offender, made by a private person or an informer, to a justice of the peace, or *454other proper officer, alleging that the offender has violated the -law, and claiming the penalty due to the prosecutor. It differs from an information, which is the prosecution of an offend-der, by the attorney or solicitor-general, and from a presentment or indictment, which are the accusation of a grand-jury.” Web. Diet, in verb.
When then we find, that this is a proceeding not recognized by the common law as an information, and also find, that it is well known in our statutes, in our commentaries and dictionaries, and in common parlance, as a complaint; all of which must have been well known to those who framed our constitution ; the irresistible inference is, thatthese prosecutions by complaint, were not intended to be included in the terms indictment or information.
This view is also confirmed by the fact, that immediately after the adoption of the constitution, a committee was appointed to revise the statutes, with an express view to the alterations made necessary by the constitution, at the head of which was one who had long presided in this court; (a) since which another committee has been appointed to revise the criminal code, composed of one gentleman, then a judge of this court, (b) and another now a judge of the same court; (c) and none of the learned lawyers, and no member of the General Assembly, to whom these revisions were submitted, ever supposed the law under which this magistrate acted, inconsistent with the constitution.
It has been urged, with great plausibility, that these complaints by grand-jurors to single magistrates, may, in many instances, come before a higher court; and is not the accused then entitled to his trial by jury ? To this it is answered, certainly he is; but not by virtue of this section of the bill of lights ; not because this is an information ; but by force of another section, (viz. the last) upon which the plaintiff in error does not choose to found his claim. “ The right of trial by jury shall remain inviolate.” Art. 1. s. 21. And if we refer to our ancient history, we shall find, that the right of trial by jury was by law given, at an early period, to all persons brought for delinquency to any of the county courts or court of assistants. Stat. 2. (ed. 1702.) And this provision has, in sub*455stance, remained ever since, and is now forever secured, by an article of the constitution.
Tbic construction gives effect to both these sections of the bill t' rights, and is entirely consistent with the common use of terms. By the 9th section, all persons indicted or informed against, may have trial by jury; and by the 21st section, all other persons, who, before that time, would, by the then existing laws, have right to such trial, have that right secured to them. In other words, trial by jury is to remain inviolate.
We are therefore entirely satisfied, that the plaintiff in error has been deprived of no right, to which he was constitutionally entitled ; and that the constitution never intended to take from single magistrates the power of trying petty offences, which has been so long exercised by them, to the great advantage of the public.
There is no error in the judgment complained of.
In this opinion the other Judges concurred.
Judgment affirmed.

o) Ch. J. Swift.


⅞) Judge Bristol.


e) Judge Church,,